DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2006/0272265 to Pryor (“Pryor”).
Regarding claims 1 and 12, Pryor discloses a bistable collapsible tubular mast (Bi-CTM) boom 400 having a stable coiled configuration and a stabled deployed configuration, comprising: a first shell 402a comprised of a first composite laminate; and a second shell 402b comprised of a second composite laminate, wherein: the first shell is affixed to the second shell at two flat webs 408a, 408b; the first shell 402a comprises a first cross-section shape formed from one first central portion (portion of 402a along D1) and two first edge portions extending from each side of the one first central portion toward respective flat webs of the Bi-CTM boom, the one first central portion having a different curvature direction than the two first edge portions; the second shell 402b comprises a second cross-section shape formed from one second central portion (portion of 402b along D1) and two second edge portions extending from each side of the one second central portion toward the respective flat webs, the one second central portion having a different curvature direction than the two second edge portions; and the first central portion and the second central portion having same sign curvatures such that the first central portion and the second central portion are convex in the stable deployed configuration of the Bi-CTM boom. Moreover, the method steps in claim 12 would necessarily be performed in providing the structure of claim 1.
Regarding claim 2, Pryor discloses that the first composite laminate 402a is configured to promote bistability (par 0080).
Regarding claim 3, Pryor discloses that the second composite laminate 402b is configured to promote bistability (par 0080).
Regarding claim 8, Pryor discloses that the first shell and the second shell have the same cross-section shape.
Regarding claim 10, Pryor discloses that at least the first shell or the second shell is formed by circular, ellipsoidal, parabolic, or combinations thereof shape segments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of U.S. Publication No. 2018/0313083 to Murphey (“Murphey”).
Regarding claims 5 and 13, Pryor does not disclose that the bi stable laminate has a lay-up of ±ϴi /0j/±ϴi, ±ϴi /0j//90k/±ϴi or ±ϴi /±ϴi; and ϴ is from 30 degrees to 60 degrees, i is 1 or greater, j is 0 or greater, and k is 0 or greater.
Murphey discloses a bistable collapsible tubular mast where a bistable laminate has a lay-up of ±45 degrees/0/±45 degrees (par 00139-0140). It would have been obvious to one having ordinary skill in the art at the time of invention to use a material having such lay-up properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Such would allow for designing toward a desired material strength.
Regarding claims 7 and 11, Pryor does not disclose that wherein a sum of arc lengths of the second two edge portions is greater than an arc length of the one second central portion, wherein the second two edge portions are configured to promote bistability, and wherein the second shell is configured to be an inner shell in the stable coiled configuration of the Bi-CTM boom and the first shell is configured to be an outer shell in the stable coiled configuration of the Bi-CTM boom.
Murphey in Fig. 27D discloses a bistable collapsible tubular mast wherein a sum of arc lengths of two edge portions (portions 2707 and 2708) is greater than an arc length of the one central portion (central portion between 27207 and 2708 with opposing curvature), wherein the two edge portions are configured to promote bistability, and wherein the shell is configured to be an inner shell in the stable coiled configuration of the Bi-CTM boom and the opposite shell is configured to be an outer shell in the stable coiled configuration of the Bi-CTM boom.
	It would have been an obvious matter of design choice to modify the first and second shells to have such a shape where the sum of two edge portions is greater than the central portion since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such a shape would impart added flexibility or rigidity along a predetermined direction.
Regarding claims 9 and 14, Pryor does not disclose that the first shell and the second shell have different cross-section shapes.
Murphey in Fig. 5A discloses a bistable collapsible tubular mast where a bistable laminate the first shell and the second shell have different cross-section shapes. It would have been an obvious matter of design choice to modify the first and second shells to have different shapes since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such a shape would impart added flexibility or rigidity along a predetermined direction.

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in obvious combination absent hindsight discloses applicant’s invention of a bistable collapsible tubular mast having the structure in claim 6. While Pryor discloses separate hinged portions made of a different composite material, Pryor does not disclose that the edge portions of the shells themselves are formed of a different composite laminate than a central portion the shells. Moreover, the prior art does not disclose one laminate that promotes bistability affixed to a second laminate that does not promote bistability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,199,005. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in the pending claims are recited by and within the scope of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633